Citation Nr: 1538587	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to June 1995.

This case was last before the Board of Veterans' Appeals (Board) in July 2014, on appeal from April 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the RO issued a decision continuing a 10 percent disability rating for the Veteran's left knee disability.  In June 2010, the RO granted service connection for anxiety disorder and assigned an initial 10 percent disability rating, effective November 5, 2009.  The Veteran timely appealed the assigned disability ratings.  In April 2013, the Board decided the Veteran's appeal as to the rating assigned for his anxiety disorder and remanded his claim for an increased rating for left chondromalacia patella for additional development.  In October 2013, the Board again remanded his claim for an increased rating for left chondromalacia patella for additional development.  In July 2014, the Board yet again remanded the same claim.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012. A written transcript of that hearing was prepared and incorporated into the evidence of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such folder reveals VA treatment records dated from August 2005 through April 2013.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board's review of the claims file reveals that further AOJ action in regard to the appeal of the rating assigned for the left knee disability is warranted, even though such will, regrettably, further delay an appellate decision.  In addition, where the remand orders of the Board are not complied with, as here, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, October 2013, and July 2014 decisions,  the Board remanded the Veteran's claim in order for the AOJ to collect outstanding VA treatment records, to specifically include his vocational rehabilitation records, as the evidence reflected that he was in receipt of vocational rehabilitation due to his left knee disability.  

Historically, the October 2013 remand noted that the AOJ confirmed the existence of, and submitted a request for, those vocational rehabilitation records.  However, although an April 24, 2013 e-mail within the claims file reflected that those records would be sent to the AOJ, the claims file did not contain any vocational rehabilitation records or otherwise explain their absence.  Pursuant to the April 2013 remand, the Veteran's vocational rehabilitation records were requested again by e-mail dated October 28, 2013.  Sometime after the April 2013 remand, the Veteran's claims file was converted from a paper file into an electronic file in VBMS.  

In the most recent July 2014 remand, the Board found that it appeared that most, if not all, of the Veteran's vocational rehabilitation records had been included in the VBMS file.  However, the Board determined that it was unclear from the claims file whether all of the Veteran's vocational rehabilitation records were included in the claims file as there was no date of receipt of these records or confirmation that all of the vocational rehabilitation records were associated with the claims file after the October 28, 2013 e-mail.  Additionally, the Board determined that the AOJ had not reviewed the newly associated records, as the April 2014 supplemental statement of the case (SSOC) did not list these records under the "Evidence" section and the records were not discussed in the "Reasons and Bases" section.  Accordingly, the July 2014 remand directed the AOJ to, inter alia, to (1) "confirm that the veteran's vocational rehabilitation records have been associated with the claims file and, if not, associate them, or a copy of them, with the claims file," and (2) issue a new SSOC which "include[s] a summary of the evidence (particularly the Veteran's vocational rehabilitation records) and applicable law and regulations considered pertinent to the issue currently on appeal."

Upon review of the claims file, the Board finds that the above development completed by the AOJ does not substantially comply with the directives of the July 2014 remand.  Although various vocational rehabilitation records were associated with the claims file in March 2015, it still remains unclear whether all such files in existence have been associated, as there is no documentation in the claims file confirming receipt of all such records.  More significantly, as before, the last May 2015 SSOC does not list these records under the "Evidence" section and the records were not discussed in the "Reasons and Bases" section.  Indeed, the May 2015 SSOC confusingly states that a "request was sent to Vocational Rehab on October 28, 2013 and on March 3, 2015 requesting your Vocational file folder as of May 26, 2015 this folder has not been received."  

The Board notes, again, that the Veteran's vocational rehabilitation records are relevant to the Veteran's claim for a higher rating for his service-connected chondromalacia of the left patella.  Significantly, these records show that the Veteran may have several limitations working as a police officer due to his service-connected left knee disorder.  They also show that the Veteran is pursuing a bachelor's degree in Criminal Justice with plans to pursue a master's degree in Criminal Justice so that he can seek employment as a teacher where his service-connected left knee disorder will, presumably, result in fewer limitations of his employment.  Furthermore, there is no waiver of AOJ review for this evidence.

Accordingly, the case must be remanded to the AOJ so that the RO may consider the claim in light of the evidence received subsequent to the October 2013 and July 2014 remands, particularly the Veteran's vocational rehabilitation records.  See generally Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Finally, in regard to VA treatment records, the Board observes that the most recent VA treatment records associated with the file are dated through June 2014, which were considered in the May 2015 SSOC.  However, as more recent treatment records may exist, the AOJ should make additional efforts to obtain any available subsequent VA treatment records while the appeal is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding VA treatment records generated after June 2014 and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2.  CONFIRM THAT ALL OF THE VETERAN'S VOCATIONAL REHABILITATION RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FILE AND, IF NOT, ASSOCIATE THEM, OR A COPY OF THEM, WITH THE CLAIMS FILE.

ISSUE A FORMAL FINDING MEMORANDUM WHICH EITHER CONFIRMS THAT ALL SUCH RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FILE, OR DOCUMENTS THE UNAVAILABILITY OF ANY SUCH RECORDS IN THE CLAIMS FILE.

3.   Determine whether the Veteran's claim of entitlement to an increased rating for his left knee disability should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

4.  Readjudicate the remanded claim, to include consideration of any appropriate staged rating.  If the claim is not granted in full, the Veteran and his representative must be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence (PARTICULARLY THE VETERAN'S VOCATIONAL REHABILITATION RECORDS) and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

